DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: None of the
prior art of record shows a device as claimed, wherein specifically, application of friction
against a roller is interpreted as frictional force directly against the roller (i.e. not
indirectly, such as by generation of a normal pressing force) (Claims 1-15) .
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linder et al. (US Pub No. 2008/0042340 A1), Jeong (US Pub No. 2007/0069456
A1), Nakamura (US Patent No. 9,321,603 B1) and Mowry et al. (US Patent No.
3,637,202) disclose slides but these do not engage with the cam or move along it in any
corresponding direction of motion. They also do not show friction to be applied against
the roller.
Schwitzky (US Patent No. 5,179,900) does not disclose friction to be applied
against the roller as required.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        August 18, 2021